DETAILED ACTION
This action is in response to amendments filed 1/06/2022. Claims 1-20 are pending with claims 1 and 12 having been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received.

Response to Arguments
Applicant’s arguments, filed 1/6/2022, with respect to the rejection(s) of claim(s) 1 and 12 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Costin et al “A large-Scale Analysis of the Security of Embedded Firmwares” in view of Eacmen et al (10,984,110).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over by Costin et al “A large-Scale Analysis of the Security of Embedded Firmwares” in view of Eacmen et al (10,984,110).
With respect to claim 1 Costin teaches a method comprising: 
generating, by a computing device, a collection of protocol field constraints for a known firmware without having a formal specification of the known firmware, wherein a protocol field constraint represents a specific functionality of a protocol implemented by the known firmware (See Costin section 3 Setup The architecture contains two other components: the correlation engine and the data enrichment system. Both of them fetch the results of the firmware analysis from the reports database and perform additional tasks. The correlation engine identifies a number of "interesting" files and tries to correlate them with any other file present in the database and Section 3.2 Firmware Acquisition and Storage and section 3.3. Unpacking and Analysis i.e. The next step towards the analysis of a firmware image is to unpack and extract the contained files or objects. The output of this phase largely depends on the type of firmware, In some examples, executable code and resource (such as graphics files or HTML code) can be linked into a binary blob that is designed to be directly copied into memory by a bootloader and then executed. Some other firmware images are distributed in a compressed and obfuscated file which contains a block-by-block copy of a flash image. Such an image may consist of several partitions containing a bootloader, a kernel and a file system); and 
analyzing, by the computing device, an unknown firmware and detecting a particular functionality of the unknown firmware by determining that the unknown firmware handles the protocol field constraint in the collection of protocol field constraints (See Costin section 3.4 Correlation Engine i.e. The unpacked firmware images and analysis results are stored into the analysis & reports database. This allows us to perform queries, to generate reports and statistics, and to easily integrate our results with other external components. The correlation engine is designed to find similarities between different firmware images. In particular, the comparison is made along four different dimensions: shared credentials, shared self-signed certificates, common keywords, and fuzzy hashes of the firmwares and objects within the firmware).
	Costin does not teach generating, by the computing device, a report identifying the detected functionality of the protocol that is supported by the unknown firmware.
	Eacmen teaches generating, by the computing device, a report identifying the detected functionality of the protocol that is supported by the unknown firmware (see Eacmen figure 3 step 325 and column 6 lines 33-39 i.e. In block 325, the method 300 may proceed with providing, by the at least one server, a report regarding the security risk level and the at least one vulnerability of the firmware image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Costin in view of Eacmen to have evaluated the security of firmware by checking for vulnerability and sent a report identifying security risk level and at least one vulnerability of the firmware image as a way to test unknown firmware of IoT device since manufacturers of IoT devices often rely on open source or third parties to provide code for the firmware used by the IoT devices (see Eacmen column 1 lines 12-22). Therefore one would have been motivated to have generated a report identifying security risk level and at least one vulnerability of the firmware image.

	
With respect to claim 2 Costin teaches the method of claim 1, further comprising determining, by the computing device, protocol fields used by the protocol implemented by the known firmware (See Costin section 3.4 Correlation Engine i.e. The unpacked firmware images and analysis results are stored into the analysis & reports database. This allows us to perform queries, to generate reports and statistics, and to easily integrate our results with other external components. The correlation engine is designed to find similarities between different firmware images. In particular, the comparison is made along four different dimensions: shared credentials, shared self-signed certificates, common keywords, and fuzzy hashes of the firmwares and objects within the firmware).

With respect to claim 4 Costin teaches the method of claim 1, further providing a mapping of program variables for the unknown firmware that corresponds to protocol fields used by the protocol (See Costin section 3.4 Correlation Engine i.e. The unpacked firmware images and analysis results are stored into the analysis & reports database. This allows us to perform queries, to generate reports and statistics, and to easily integrate our results with other external components. The correlation engine is designed to find similarities between different firmware images. In particular, the comparison is made along four different dimensions: shared credentials, shared self-signed certificates, common keywords, and fuzzy hashes of the firmwares and objects within the firmware).

With respect to claim 5 Costin teaches the method of claim 4, wherein providing the mapping of program variables comprises scanning a source code of the unknown firmware for program variables and associating the program variables in the firmware to protocol fields (see Costin Section 1.1. Methodology i.e. Unsurprisingly static analysis scales better than dynamic analysis as it does not require access to the physical devices and Section 3.3 Unpacking and Analysis / Unpacking Frameworks i.e. The Binary Analysis Toolkit (BAT), formerly known as GPLtooL was originally designed by Tjaldur software to detect GPL violations [45, 66]. To this end, it recursively extracts files from a firmware blob and matches strings with a database of known strings from GPL projects. Additionally, BAT supports file carving similar to bin walk).

With respect to claim 6 Costin teaches the method of claim 1, wherein the collection of protocol field constraints is written in terms of protocol fields (See Costin section 3.4 Correlation Engine i.e. The unpacked firmware images and analysis results are stored into the analysis & reports database. This allows us to perform queries, to generate reports and statistics, and to easily integrate our results with other external components. The correlation engine is designed to find similarities between different firmware images. In particular, the comparison is made along four different dimensions: shared credentials, shared self-signed certificates, common keywords, and fuzzy hashes of the firmwares and objects within the firmware).

With respect to claim 8 Costin teaches the method of claim 1, further comprising exploring program paths in the unknown firmware that implement protocol related functionality (see Costin Section 1.1. Methodology i.e. Unsurprisingly static analysis scales better than dynamic analysis as it does not require access to the physical devices and Section 3.3 Unpacking and Analysis / Unpacking Frameworks i.e. The Binary Analysis Toolkit (BAT), formerly known as GPLtooL was originally designed by Tjaldur software to detect GPL violations [45, 66]. To this end, it recursively extracts files from a firmware blob and matches strings with a database of known strings from GPL projects. Additionally, BAT supports file carving similar to bin walk).

With respect to claim 9 Costin teaches The method of claim 1, further comprising: receiving, by the computing device, a functionality query for the unknown firmware, and outputting, by the computing device, a response to the functionality query based on the analyzing and detecting step (See Costin section 3.4 Correlation Engine i.e. The unpacked firmware images and analysis results are stored into the analysis & reports database. This allows us to perform queries, to generate reports and statistics, and to easily integrate our results with other external components. The correlation engine is designed to find similarities between different firmware images. In particular, the comparison is made along four different dimensions: shared credentials, shared self-signed certificates, common keywords, and fuzzy hashes of the firmwares and objects within the firmware).

With respect to claim 10 Costin teaches the method of claim 1, further comprising: recovering protocol fields from a binary format of the known firmware using static analysis (see Costin Section 1.1. Methodology i.e. Unsurprisingly static analysis scales better than dynamic analysis as it does not require access to the physical devices and Section 3.3 Unpacking and Analysis / Unpacking Frameworks i.e. The Binary Analysis Toolkit (BAT), formerly known as GPLtooL was originally designed by Tjaldur software to detect GPL violations [45, 66]. To this end, it recursively extracts files from a firmware blob and matches strings with a database of known strings from GPL projects. Additionally, BAT supports file carving similar to bin walk).

With respect to claim 11 Costin teaches the method of claim 10, further comprising wherein the static analysis comprises searching for certain binary patterns from within the binary format of the known firmware (see Costin Section 1.1. Methodology i.e. Unsurprisingly static analysis scales better than dynamic analysis as it does not require access to the physical devices and Section 3.3 Unpacking and Analysis / Unpacking Frameworks i.e. The Binary Analysis Toolkit (BAT), formerly known as GPLtooL was originally designed by Tjaldur software to detect GPL violations [45, 66]. To this end, it recursively extracts files from a firmware blob and
matches strings with a database of known strings from GPL projects. Additionally, BAT supports file carving similar to bin walk).

Claims 3, 12-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Costin et al “A large-Scale Analysis of the Security of Embedded Firmwares” in view of Eacmen et al (US 2019/0294802) in view of Eacmen et al (10,984,110).
With respect to claim 3, Costin teaches the method of claim 2, but does not disclose further comprising: identifying a set of candidate program variables for the unknown firmware that possibly correspond to a protocol field used by the program; and selecting a program variable from the set of candidate program variables having a highest frequency of occurrence as a match for the protocol field used by the program.
Eacmen teaches further comprising: identifying a set of candidate program variables for the unknown firmware that possibly correspond to a protocol field used by the program; and selecting a program variable from the set of candidate program variables having a highest frequency of occurrence as a match for the protocol field used by the program (see Eacmen paragraph 0024-0029 i.e. Once the discrete components (e.g., files) of the firmware image are located, the extractor 104 may extract the components and place them into the task queue 106 for further processing. In some embodiments, the firmware image can comprise components such as executable files, cryptographic hashes, passwords, and so forth. The components of the firmware image can be placed into the task queue 106 based on type).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Costin in view of Eacmen to have filtered the discrete components (e.g., files) of the firmware image are located placing them into the task queue for further processing base on the type of components such as executable files, cryptographic hashes, passwords, and so forth for further processing based on the type of component to detect a vulnerability in the component (see Eacmen paragraph 0024-0029). Therefore one would have been motivated to have filtered based to components type for analysis.
With respect to claim 12 Costin teaches a firmware analysis system comprising: a computer processor; 
a first memory storage element storing instructions to implement a protocol model extraction phase of firmware analysis, wherein the instructions, when executed by the computer processor, cause a collection of protocol field constraints to be generated for a known firmware, wherein a protocol field constraint represents a specific functionality of a protocol implemented by the known firmware and the collection of protocol field constraints is written in terms of protocol fields (See Costin section 3 Setup The architecture contains two other components: the correlation engine and the data enrichment system. Both of them fetch the results of the firmware analysis from the reports database and perform additional tasks. The correlation engine identifies a number of "interesting" files and tries to correlate them with any other file present in the database and Section 3.2 Firmware Acquisition and Storage and section 3.3. Unpacking and Analysis i.e. The next step towards the analysis of a firmware image is to unpack and extract the contained files or objects. The output of this phase largely depends on the type of firmware, In some examples, executable code and resource (such as graphics files or HTML code) can be linked into a binary blob that is designed to be directly copied into memory by a bootloader and then executed. Some other firmware images are distributed in a compressed and obfuscated file which contains a block-by-block copy of a flash image. Such an image may consist of several partitions containing a bootloader, a kernel and a file system); and 
a third memory storage element storing instructions to implement a protocol guided symbolic execution stage of the firmware analysis, wherein the instructions, when executed by the computer processor, cause the computer processor to: determine a protocol field implemented by an unknown firmware; and detect that the unknown firmware performs the specific functionality by determining that the unknown firmware handles the protocol field constraint associated with the protocol field in the collection of protocol field constraints (See Costin section 3.4 Correlation Engine i.e. The unpacked firmware images and analysis results are stored into the analysis & reports database. This allows us to perform queries, to generate reports and statistics, and to easily integrate our results with other external components. The correlation engine is designed to find similarities between different firmware images. In particular, the comparison is made along four different dimensions: shared credentials, shared self-signed certificates, common keywords, and fuzzy hashes of the firmwares and objects within the firmware).
Costin does not teach a second memory storage element storing instructions to implement a protocol field discovery phase of the firmware analysis, wherein the instructions, when executed by the computer processor, cause a listing of protocol fields used by the protocol implemented by the known firmware to be generated or generating, by the computing device, a report identifying the detected functionality of the protocol that is supported by the unknown firmware. 
Eacmen (US 2019/0294802) teaches a second memory storage element storing instructions to implement a protocol field discovery phase of the firmware analysis, wherein the instructions, when executed by the computer processor, cause a listing of protocol fields used by the protocol implemented by the known firmware to be generated (see paragraph 0013 i.e. The firmware image is processed to extract discrete firmware components such as executable files or other artifacts. Next, the systems and methods launch analyzers that process the discrete firmware components by comparing the discrete firmware components against entries in a common vulnerabilities and exposures (CVE) database. In general, the CVE stores known vulnerabilities specific to software components which may be used when building firmware).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Costin in view of Eacmen to have utilize a common vulnerabilities and exposures (CVE) database store a listing of protocol fields used by known protocols (see Eacmen (US 2019/0294802) paragraph 0021 and 0026). Therefore one would have been motivated to stored a listing of protocol fields used by known protocol in an exposures (CVE) database to be used to compare to unknown protocols.
	Costin in view of Eacmen (US 2019/0294802) does not teach generating, by the computing device, a report identifying the detected functionality of the protocol that is supported by the unknown firmware.
	Eacmen (10,984,110) teaches generating, by the computing device, a report identifying the detected functionality of the protocol that is supported by the unknown firmware (see Eacmen figure 3 step 325 and column 6 lines 33-39 i.e. In block 325, the method 300 may proceed with providing, by the at least one server, a report regarding the security risk level and the at least one vulnerability of the firmware image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Costin in view of Eacmen to have evaluated the security of firmware by checking for vulnerability and sent a report identifying security risk level and at least one vulnerability of the firmware image as a way to test unknown firmware of IoT device since manufacturers of IoT devices often rely on open source or third parties to provide code for the firmware used by the IoT devices (see Eacmen (10,984,110) column 1 lines 12-22). Therefore one would have been motivated to have generated a report identifying security risk level and at least one vulnerability of the firmware image.

With respect to claim 13 Costin teaches the system of claim 12, but does not disclose wherein the second memory storage element further stores instructions, when executed by the computer processor, cause the computer processor to identify a set of candidate program variables for the unknown firmware that possibly correspond to the protocol field used by the program; and select a program variable from the set of candidate program variables having a highest frequency of occurrence as a match for the protocol field used by the program.
Eacmen (US 2019/0294802) teaches wherein the second memory storage element further stores instructions, when executed by the computer processor, cause the computer processor to identify a set of candidate program variables for the unknown firmware that possibly correspond to the protocol field used by the program; and select a program variable from the set of candidate program variables having a highest frequency of occurrence as a match for the protocol field used by the program (see Eacmen (US 2019/0294802)paragraph 0024-0029 i.e. Once the discrete components (e.g., files) of the firmware image are located, the extractor 104 may extract the components and place them into the task queue 106 for further processing. In some embodiments, the firmware image can comprise components such as executable files, cryptographic hashes, passwords, and so forth. The components of the firmware image can be placed into the task queue 106 based on type).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Costin in view of Eacmen to have filtered the discrete components (e.g., files) of the firmware image are located placing them into the task queue for further processing base on the type of components such as executable files, cryptographic hashes, passwords, and so forth for further processing based on the type of component to detect a vulnerability in the component (see Eacmen (US 2019/0294802) paragraph 0024-0029). Therefore one would have been motivated to have filtered based to components type for analysis.

With respect to claim 14 Costin teaches the system of claim 12, wherein the second memory storage element further stores instructions, when executed by the computer processor, causes the computer processor to identify a program variable for the unknown firmware that corresponds to the protocol field used by the protocol (See Costin section 3 Setup The architecture contains two other components: the correlation engine and the data enrichment system. Both of them fetch the results of the firmware analysis from the reports database and perform additional tasks. The correlation engine identifies a number of "interesting" files and tries to correlate them with any other file present in the database.

With respect to claim 15 Costin teaches the system of claim 12, wherein the collection of protocol field constraints is written in terms of protocol fields (See Costin section 3.4 Correlation Engine i.e. The unpacked firmware images and analysis results are stored into the analysis & reports database. This allows us to perform queries, to generate reports and statistics, and to easily integrate our results with other external components. The correlation engine is designed to find similarities between different firmware images. In particular, the comparison is made along four different dimensions: shared credentials, shared self-signed certificates, common keywords, and fuzzy hashes of the firmwares and objects within the firmware).

With respect to claim 17 Costin teaches the system of claim 12, wherein the third memory storage element further stores instructions, when executed by the computer processor, cause the computer processor to explore program paths in the unknown firmware that implement protocol related functionality (See Costin section 3.4 Correlation Engine i.e. The unpacked firmware images and analysis results are stored into the analysis & reports database. This allows us to perform queries, to generate reports and statistics, and to easily integrate our results with other external components. The correlation engine is designed to find similarities between different firmware images. In particular, the comparison is made along four different dimensions: shared credentials, shared self-signed certificates, common keywords, and fuzzy hashes of the firmwares and objects within the firmware).

With respect to claim 18 Costin teaches the system of claim 12, wherein the third memory storage element further stores instructions, when executed by the computer processor, cause the computer processor to receive a functionality query for the unknown firmware; and output a response to the functionality query based on the detecting operation (See Costin section 3.4 Correlation Engine i.e. The unpacked firmware images and analysis results are stored into the analysis & reports database. This allows us to perform queries, to generate reports and statistics, and to easily integrate our results with other external components. The correlation engine is designed to find similarities between different firmware images. In particular, the comparison is made along four different dimensions: shared credentials, shared self-signed certificates, common keywords, and fuzzy hashes of the firmwares and objects within the firmware).

With respect to claim 19 Costin teaches the system of claim 12, wherein the first memory storage element further stores instructions, when executed by the computer processor, cause the computer processor to recover protocol fields from a binary format of the known firmware using static analysis (see Costin Section 1.1. Methodology i.e. Unsurprisingly static analysis scales better than dynamic analysis as it does not require access to the physical devices and Section 3.3 Unpacking and Analysis / Unpacking Frameworks i.e. The Binary Analysis Toolkit (BAT), formerly known as GPLtooL was originally designed by Tjaldur software to detect GPL violations [45, 66]. To this end, it recursively extracts files from a firmware blob and matches strings with a database of known strings from GPL projects. Additionally, BAT supports file carving similar to bin walk).

With respect to claim 20 Costin teaches the system of claim 19, wherein the static analysis comprises searching for certain binary patterns from within the binary format of the known firmware (see Costin Section 1.1. Methodology i.e. Unsurprisingly static analysis scales better than dynamic analysis as it does not require access to the physical devices and Section 3.3 Unpacking and Analysis / Unpacking Frameworks i.e. The Binary Analysis Toolkit (BAT), formerly known as GPLtooL was originally designed by Tjaldur software to detect GPL violations [45, 66]. To this end, it recursively extracts files from a firmware blob and matches strings with a database of known strings from GPL projects. Additionally, BAT supports file carving similar to bin walk).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Costin et al “A large-Scale Analysis of the Security of Embedded Firmwares” in view of Eacmen et al (10,984,110) in view of Tsviatkou et al (US 2013/0117853).
With respect to claim 7 Costin teaches the method of claim 1 but does not disclose wherein the collection of protocol field constraints is generated during execution of the known firmware. 
Tsviatkou teaches wherein the collection of protocol field constraints is generated during execution of the known firmware (Tsviatkou paragraph 0070 i.e. The third layer in the multilayered heuristics approach is a dynamic-analysis component. The dynamic-analysis component runs an application in an isolated one-time environment, referred to as a Heuristics Virtualization Environment (HVE), and observes the application behavior (e.g. monitors Win32 API calls) in the HVE for a predefined amount of time (e.g. 2 minutes maximum). If the exposed behavior matches any rule for malicious behavior, then the given file is counted as malicious. The HVE is isolated from the host operating-system (OS), so all actions taken by an application inside the HVE do not affect the host OS and its running applications/data. Once analysis is completed, the HVE is removed, and nothing is left remaining on the system from the execution of the analyzed application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Costin in view of Tsviatkou have run the suspicious code in a dynamic analysis if the suspicious code passes the disassembling analysis then dynamic analysis is applied to the suspicious code. Wherein the dynamic analysis includes monitoring behavior of an execution of the suspicious code in a one-time isolated environment to increase to the chance of detecting suspicious code (see Tsviatkou paragraph 0014). Therefore one would have been motivated to have used both dynamic analysis and static analysis. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Costin et al “A large-Scale Analysis of the Security of Embedded Firmwares” in view of Eacmen et al (US 2019/0294802) in view of Eacmen et al (10,984,110) in view of Tsviatkou et al (US 2013/0117853).
With respect to claim 16 Costin teaches the system of claim 12, but does not disclose wherein the collection of protocol field constraints is generated during execution of the known firmware. 
Tsviatkou teaches wherein the collection of protocol field constraints is generated during execution of the known firmware (Tsviatkou paragraph 0070 i.e. The third layer in the multilayered heuristics approach is a dynamic-analysis component. The dynamic-analysis component runs an application in an isolated one-time environment, referred to as a Heuristics Virtualization Environment (HVE), and observes the application behavior (e.g. monitors Win32 API calls) in the HVE for a predefined amount of time (e.g. 2 minutes maximum). If the exposed behavior matches any rule for malicious behavior, then the given file is counted as malicious. The HVE is isolated from the host operating-system (OS), so all actions taken by an application inside the HVE do not affect the host OS and its running applications/data. Once analysis is completed, the HVE is removed, and nothing is left remaining on the system from the execution of the analyzed application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Costin in view of Tsviatkou have run the suspicious code in a dynamic analysis if the suspicious code passes the disassembling analysis then dynamic analysis is applied to the suspicious code. Wherein the dynamic analysis includes monitoring behavior of an execution of the suspicious code in a one-time isolated environment to increase to the chance of detecting suspicious code (see Tsviatkou paragraph 0014). Therefore one would have been motivated to have used both dynamic analysis and static analysis. 

Prior Art of Record
Rose (US 2015/0199517) “UNIVERSAL EXTENSIBLE FIRMWARE INTERFACE MODULE IDENTIFICATION AND ANALYSIS” teaches The present application relates generally to analyzing firmware conforming to the Universal Extensible Firmware Interface (UEFI) and, in particular, to systems and methods for assigning unique identifiers to identified modules of a UEFI firmware and subsequently assigning a security risk value to other UEFI firmware based on the assigned unique identifiers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN E ALMEIDA whose telephone number is (571)270-1018.  The examiner can normally be reached on Monday-Thursday from 7:30 A.M. to 5:00 P.M.  The examiner can also be reached on alternate Fridays from 7:30 A.M. to 4:00 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DEVIN E ALMEIDA/Examiner, Art Unit 2492                                                                                                                                                                                                        
/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492